Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20         PageID.472    Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MICHIGAN

       H-D U.S.A., LLC and HARLEY- STIPULATED FINAL
       DAVIDSON MOTOR COMPANY JUDGMENT AND
       GROUP, LLC,                 PERMANENT INJUNCTION
                                   AND OTHER RELIEF
       Plaintiffs,

       vs.                                  Case No. 2:20-cv-10644-DPH-RSW

       SQUARE WEAR LLC; TAYLOR Hon. Denise Page Hood
       MADE ENTERPRISES, LLC d/b/a
       TAYLOR MADE APPERAL;
       ANTHONY BOWERS; and
       DAVID COLEMAN,

       Defendants.


           Plaintiffs H-D U.S.A., LLC and Harley-Davidson Motor Company Group,

 LLC (collectively, “Plaintiffs” or “H-D”) and Anthony Bowers and Taylor Made

 Enterprises, LLC d/b/a Taylor Made Apperal [sic] (collectively, “Defendants”)1

 have resolved this matter. Plaintiffs and Defendants (collectively “the Parties”)

 stipulate to the entry of this Stipulated Final Judgment and Permanent Injunction

 and Other Relief. Accordingly, the Court makes the following findings of fact and

 conclusions of law:




 1
  Defendants Square Wear LLC and David Coleman were dismissed from the
 above-captioned matter. Dkt. 29.

 {1153325;v2 }
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20            PageID.473    Page 2 of 14




       1.       This Court has jurisdiction over the subject matter of this action

 pursuant to 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338(a) and (b), and

 Defendants acknowledge service of the Complaint in this action. Because the

 Parties are citizens of different states and the matter in controversy exceeds the

 sum or value of seventy-five thousand dollars ($75,000.00), exclusive of interest

 and costs, this Court also has jurisdiction under 28 U.S.C. § 1332. This Court has

 personal jurisdiction over Defendants, and venue is proper in the Eastern District

 of Michigan pursuant to 28 U.S.C. §§ 1391(b) and (c).

       2.       H-D owns all trademark rights, title, and interest in and to the

 HARLEY-DAVIDSON and HARLEY word marks, H-D’s Bar & Shield logo



            ,           , and variations thereof (collectively, the “Bar & Shield



 Logo”), and H-D’s skull logo             and variations thereof (the “Willie G. Skull

 Logo”) (collectively, the “H-D Marks”) for motorcycles, motorcycle products and

 services, and a wide variety of other products and services including, but not

 limited to, apparel.

       3.       H-D is the owner of all copyright rights in the Willie G. Skull Logo,

 all preexisting works containing the Willie G. Skull Logo, and all derivative works

 of the Willie G. Skull Logo.


                                         {1153325;v2 }   2
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20        PageID.474     Page 3 of 14




       4.     H-D is a world-famous manufacturer of motorcycles, motorcycle parts

 and accessories, and a wide variety of other products and services, including

 apparel. Founded in 1903, H-D has manufactured, promoted, and sold motorcycles

 and related products for over 110 years.

       5.     Since at least as early as 1903, H-D has used and promoted the

 HARLEY-DAVIDSON word mark for motorcycles, motorcycle parts, and

 motorcycle accessories. H-D has used the HARLEY-DAVIDSON word mark in

 connection with apparel since at least as early as 1915.

       6.     Since at least as early as 1980, H-D has used the HARLEY word mark

 in connection with motorcycles, motorcycle parts and accessories, motorcycle

 clothing, and various other products and services. H-D has used the HARLEY

 word mark for decades for apparel and other merchandise. The mark HARLEY has

 for many years been used interchangeably by the public as shorthand for

 HARLEY-DAVIDSON.

       7.     Since at least as early as 1910, H-D has used a distinctive Bar &

 Shield Logo in the U.S., representative examples of which are shown below, in

 connection with motorcycles and related products and services. H-D’s rights in the

 Bar & Shield Logo extend to the mark’s design (i.e., the bar and shield design),

 regardless of any wording contained within that design.




                                       {1153325;v2 }   3
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20        PageID.475    Page 4 of 14




       8.    Since at least 1915, H-D has used the Bar & Shield Logo in

 connection with apparel.

       9.    Since at least 2000, H-D has used its Willie G. Skull Logo, examples

 of which are shown below, in connection with a wide variety of goods including

 apparel, motorcycles, motorcycle parts, and motorcycle accessories.




       10.   The H-D Marks are premium brands, and H-D has a reputation for

 providing a wide variety of high-quality products and merchandise under those

 brands itself and through numerous licensees. Consistent with its image as a

 premium brand, H-D positions its licensed merchandise as high-quality

 merchandise at a premium price point and sets strict standards and guidelines to

 which all authorized licensed products branded with the H-D Marks must adhere.

 H-D’s licensed products and/or associated labeling and packaging bear one or


                                      {1153325;v2 }   4
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20          PageID.476    Page 5 of 14




 more of the H-D Marks. And no merchandise bearing any of the H-D Marks can be

 marketed or sold without the prior written approval of H-D.

       11.    H-D markets and sells apparel and other consumer merchandise

 bearing the H-D Marks at its authorized dealers and at numerous other authorized

 retail outlets throughout the country.

       12.    Apparel is a significant part of H-D’s business and has been so for

 many years. For decades, H-D has offered and sold, itself through its websites and

 authorized retail outlets and through its dealers and licensees, riding gear and

 apparel bearing the H-D Marks, including men’s and women’s t-shirts, shirts, tank

 tops, sweatshirts, sweaters, pants, vests, jackets, and hats. During this same time,

 H-D has offered and sold through its licensees a wide range of merchandise

 bearing the H-D Marks, including apparel. Representative examples of such

 apparel are shown in the Complaint (Compl., ¶ 23, ECF No. 1.)

       13.    H-D and its dealers and licensees have sold many billions of dollars of

 products and services under the H-D Marks over the years, and have expended

 many millions of dollars advertising and promoting those marks through virtually

 every media. For example, H-D has promoted its H-D Marks and products bearing

 those marks through dealer promotions, customer events, direct mailings, national

 television, print, and radio advertisements, and the Internet. H-D’s national




                                          {1153325;v2 }   5
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20                PageID.477   Page 6 of 14




 network of dealers has also extensively promoted and advertised the H-D Marks

 and products bearing those marks.

       14.     H-D owns numerous federal trademark registrations and applications

 for the H-D Marks, including those set forth in the Complaint. (Compl. ¶¶ 36-39,

 ECF No. 1.)

       15.     H-D owns U.S. Copyright Reg. No. VA 1-987-746 for the Willie G.

 Skull Logo. (Compl. ¶ 41, ECF No. 1.)

       16.     As a result of H-D’s longstanding and extensive use of the HARLEY-



 DAVIDSON, HARLEY, and Bar & Shield logo                             marks and the

 widespread advertising, publicity, promotion, and substantial sales of products and

 services under those marks, the HARLEY-DAVIDSON, HARLEY, and Bar &



 Shield logo             marks have been well known and famous to both the

 general public and the motorcycling public for decades.

       17.     Various federal courts have found that the HARLEY-DAVIDSON,



 HARLEY and/or Bar & Shield logo                          marks are famous. See, e.g., H-D

 U.S.A., LLC v. SunFrog, LLC, No. 17-CV-711-JPS, 2018 WL 1757655 (E.D. Wis.

 Apr. 12, 2018) (finding HARLEY-DAVIDSON, HARLEY, and the Bar & Shield


                                      {1153325;v2 }   6
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20               PageID.478   Page 7 of 14




 logo             famous); Ronda Ag v. H-D, Inc., 108 F.3d 1393, at *1 (Fed. Cir.

 1997) (finding HARLEY-DAVIDSON famous) (non-precedential); H-D

 Michigan, LLC v. Hellenic Duty Free Shops S.A., No. 2:11-CV-00742, 2011 WL

 3903278, at *1 (E.D. Wis. Sept. 6, 2011) (finding HARLEY-DAVIDSON and Bar



 & Shield logo             famous); Packaging Supplies, Inc. v. H-D, Inc., No. 08-

 CV-400, 2011 WL 1811446, at *2 (N.D. Ill. May 12, 2011) (finding HARLEY-



 DAVIDSON and Bar & Shield logo                           famous); H-D Michigan, LLC v.

 Hannon, No. 09-378-P-S, 2009 WL 3762445, at *1 (D. Me. Oct. 28, 2009)



 (finding Bar & Shield logo              famous).

        18.    Defendants have offered, promoted, and sold apparel bearing H-D’s

 Marks or substantially indistinguishable marks (collectively, the “Counterfeit

 Products”).

        19.    Defendants conducted their business and offered, promoted, and sold

 the Counterfeit Products online in several ways, including on or through

 Defendants’ website at https://squarewearco.com hosted by Shopify (“Defendants’

 Square Wear Website”), Defendant’s page or store on the Poshmark website at


                                      {1153325;v2 }   7
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20          PageID.479    Page 8 of 14




 https://poshmark.com/closet/abowers25 (“Defendants’ Poshmark Site”), and at

 Defendants’ Facebook page at www.facebook.com/squarewearclothing

 (“Defendants’ Facebook Page”) (collectively, “Defendants’ Sites”).

       20.    H-D has identified to date 18 different types of Counterfeit Products

 offered, promoted, and sold on Defendants’ Sites, which are displayed and offered

 in multiple colors, as shown in the Complaint. (Compl. ¶ 45, ECF No. 1.)

       21.    Each of the Counterfeit Products bears one or more marks identical to

 and/or substantially indistinguishable from one of more of the H-D Marks and is a

 product for which H-D owns federal registrations for such H-D Marks. As shown

 above, Defendants also use the HARLEY or HARLEY-DAVIDSON marks in the

 descriptions of each of the Counterfeit Products to further create the false

 appearance that the Counterfeit Products are genuine H-D products.

       22.    Additionally, seven of the Counterfeit Products also bear a mark that

 is confusingly similar to one of the H-D Marks. These Counterfeit Products copy

 the federally registered “blank” Bar & Shield Logo but substitute the words

 FUCKIN or BLACK RIDERS for MOTOR CYCLES in the logo.

       23.    The Counterfeit Products are not subject to the same quality

 standards, review, and approval process as H-D’s own authorized genuine products

 and those of H-D’s authorized licensees bearing the H-D Marks, including without




                                       {1153325;v2 }   8
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20         PageID.480     Page 9 of 14




 limitation H-D’s quality-control measures and standards for products bearing the

 H-D Marks.

       24.    Defendants’ unauthorized uses of the H-D Marks detailed above (and

 as described in more detail in the Complaint (ECF No. 1)), individually and

 collectively, falsely suggest and are likely to create the mistaken impression that

 Defendants are authorized H-D licensees, dealers, or retailers and/or that the

 Counterfeit Products are authorized by, endorsed by, approved by, or otherwise

 affiliated with H-D when they are not.

       25.    Defendants’ actions as described above (and as described in more

 detail in the Complaint (ECF No. 1)) are likely to cause confusion or mistake, or to

 deceive as to the origin, sponsorship, or approval of the Counterfeit Products, and

 thus constitute trademark counterfeiting in violation of Section 32 of the Lanham

 Act, 15 U.S.C. § 1114.

       26.    Defendants’ actions as described above (and as described in more

 detail in the Complaint (ECF No. 1)) are likely to cause confusion, mistake, or

 deception as to the origin, sponsorship, or approval of the Counterfeit Products and

 Defendants’ commercial activities, and thus constitute trademark infringement in

 violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       27.    Defendants’ actions as described above (and as described in more

 detail in the Complaint (ECF No. 1)) constitute trademark infringement, false


                                       {1153325;v2 }   9
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20         PageID.481    Page 10 of 14




 designation of origin, and unfair competition in violation of Section 43(a)(1)(A) of

 the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       28.    The HARLEY-DAVIDSON, HARLEY, and Bar & Shield logo



             marks are famous, as the term “famous” is used in 15 U.S.C. § 1125(c),

 and were famous prior to Defendants’ use of those marks on the Counterfeit

 Products, and Defendants’ use of the HARLEY-DAVIDSON, HARLEY, and Bar



 & Shield logo             marks on the Counterfeit Products (and as described in

 more detail in the Complaint (ECF No. 1)) is likely to dilute the distinctive quality



 of the HARLEY-DAVIDSON, HARLEY, and Bar & Shield logo

 marks and is likely to tarnish those marks in violation of 15 U.S.C. § 1125(c).

       29.    Defendants’ actions as described above (and as described in more

 detail in the Complaint (ECF No. 1)) constitute copyright infringement of the

 Willie G. Skull Logo in violation of the Copyright Act, 17 U.S.C. § 101, et seq.

       30.    Defendants’ actions as described above (and as described in more

 detail in the Complaint (ECF No. 1)) constitute common law trademark

 infringement, unfair competition, and misappropriation of H-D’s goodwill in the

 H-D Marks.


                                      {1153325;v2 }   10
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20         PageID.482      Page 11 of 14




       31.    Defendants’ activities described above (and as described in more

 detail in the Complaint (ECF No. 1)) have irreparably injured H-D, the H-D

 Marks, and the public.

       32.    Based on the foregoing findings of fact and conclusions of law, good

 cause exists for entry of this Stipulated Final Judgment and Permanent Injunction

 and Other Relief. THEREFORE, IT IS ORDERED AS FOLLOWS:

       A.     Defendants and their related companies, officers, directors,

 employees, and agents, and all persons in active concert or participation with any

 of them who receive actual notice of this judgment by personal service or

 otherwise, are PERMANENTLY AND IMMEDIATELY ENJOINED from

 directly or indirectly:

              (1)    using and/or registering the H-D Marks in any unauthorized

       manner or form including, but not limited to, by themselves and in

       connection with any other wording or designs, and from using any other

       marks, logos, designs, designations, or indicators that are confusingly similar

       to any of the H-D Marks, or likely to dilute the distinctiveness of or tarnish

       any of the HARLEY-DAVIDSON, HARLEY, and Bar & Shield logo



                    marks including, but not limited to, use on or in connection with

       the Counterfeit Products, product packaging and labeling, websites, social


                                      {1153325;v2 }   11
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20         PageID.483     Page 12 of 14




       media sites, names and titles of the Counterfeit Products, store names,

       signage, and promotional and advertising materials; and as or as part of any

       trademarks, business names, domain names, e-mail addresses, URLs,

       metatags, screen names, social media names, keywords, or other identifiers;

              (2)    From using H-D’s copyrighted Willie G. Skull Logo or any

       substantially similar work;

              (3)    From representing by any means whatsoever, directly or

       indirectly, that Defendants or any products or services offered by

       Defendants, including without limitation the Counterfeit Products, or any

       activities undertaken by Defendants, emanate from H-D, or are authorized,

       licensed, or otherwise affiliated with or sponsored or endorsed by H-D;

              (4)    From assisting, aiding, or abetting any other person or business

       entity in engaging in or performing any of the activities referred to in

       subparagraphs 1-3 above.

       B.     Defendants are ORDERED to destroy all products and items in their

 possession or under their control that bear the H-D Marks, to the extent not already

 turned over to H-D, including without limitation any Counterfeit Products and

 associated packaging, to confirm such destruction in writing to H-D, and to

 provide to H-D the identity of all persons and entities that made, produced,

 advertised or sold the Counterfeit Products including, but not limited to, sellers,


                                       {1153325;v2 }   12
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20                PageID.484   Page 13 of 14




 manufacturers, printers, shipping vendors, wholesalers, distributors, retailers and

 all others that assisted or enabled Defendants to make, advertise, promote, sell,

 distribute, and transport the Counterfeit Products, including, but not limited to,

 names, postal addresses, email addresses, website addresses, and phone numbers.

       C.     Plaintiffs are awarded statutory damages in the amount of $5,400,00,

 pursuant to 15 U.S.C. 1117(c) for counterfeiting of the H-D Marks.

       D.     This Court will retain jurisdiction over any disputes between the

 Parties, their heirs, successors, and assigns with respect to enforcement of this

 Final Judgment and Permanent Injunction and Other Relief and the settlement

 agreement entered into between H-D and Defendants regarding this litigation.

       PURSUANT TO STIPULATION, IT IS SO ORDERED

 Dated: July 1, 2020                                   s/Denise Page Hood
                                                       United States District Court Judge




                                       {1153325;v2 }   13
Case 2:20-cv-10644-DPH-RSW ECF No. 32 filed 07/01/20            PageID.485   Page 14 of 14




                                 STIPULATION
       The undersigned stipulate to the entry of the foregoing Final Judgment and

 Permanent Injunction and Other Relief against Defendants Anthony Bowers and

 Taylor Made Enterprises, LLC d/b/a Taylor Made Apperal.


 Counsel for Plaintiffs

 By:/s/Lyndsay S. Ott                                     Dated: June 5, 2020
 WARNER NORCROSS + JUDD LLP
 Lyndsay S. Ott (P72949)
 lott@wnj.com
 45000 River Ridge Drive, Suite 300
 Clinton Twp., MI 48038
 Phone: 248-784-5080
 Fax: 248-603-9680


 Defendant Anthony Bowers

 By: /s/Anthony Bowers                                    Dated: May 12, 2020
     Anthony Bowers


 Defendant Taylor Made Enterprises, LLC d/b/a Taylor Made Apperal

 By: /s/Anthony Bowers                                    Dated: May 12, 2020
      Anthony Bowers
      Registered agent,
      Taylor Made Enterprises, LLC
      d/b/a Taylor Made Apperal




                                     {1153325;v2 }   14
